DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/24/2021 has been entered. Claim 1 has been amended. Claim 10 has been cancelled and claim 26 is a new addition. Claims 1-9 and 11-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “a whole of the second information identification belt region is embedded among the tread rubber during the initial period of wear of the tread rubber”, “the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present”, and “the second information identification belt region is exposed after the first information identification belt region disappears by wear of the tread portion”.
However, the aforementioned claim limitations are considered new matter. It being noted, Fig. 19 illustrates colored region 32B is disposed on a bottom surface of a recessed portion of the tread; instead of “a whole of the second information identification belt region is embedded among the tread rubber during the initial period of wear of the tread rubber”. Likewise, since the colored region 32B being disposed on the bottom surface of the recessed portion is exposed to the same atmosphere as the colored region 32A which is disposed on a radially outward portion of the tread (i.e. 32B and 32A are present at the same time); there is no support for “the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present”, or “the second information identification belt region is exposed after the first 
Claims 2-9 and 11-22 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim 26 recites “the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present”, and “the second information identification belt region is exposed after the first information identification belt region disappears by wear of the tread portion”.
However, the aforementioned claim limitations are considered new matter. It being noted, Fig. 19 illustrates colored region 32B is disposed on a bottom surface of a recessed portion of the tread. And since the colored region 32B being disposed on the bottom surface of the recessed portion is exposed to the same atmosphere as the colored region 32A which is disposed on a radially outward portion of the tread (i.e. 32B and 32A are present at the same time); there is no support for “the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present”, or “the second information identification belt region is exposed after the first information identification belt region disappears by wear of the tread portion”.
The following is a quotation of 35 U.S.C. 112(b): 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 24 recites the limitations "the plurality of colored regions provided intermittently in the circumferential direction around the center axis"; and “the travel speed of the leading vehicle”.  There is insufficient antecedent basis for these limitation in the claim. The examiner suggest amending each instance of "the plurality of colored regions provided intermittently in the circumferential direction around the center axis" to read "a plurality of colored regions provided intermittently in the circumferential direction around the center axis"; and “the travel speed of the leading vehicle” to read “a travel speed of a leading vehicle”.
Claim 25 is rejected by virtue of its dependence upon and because the fail to cure the deficiencies of claim 24.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 14, 18, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubbel (DE 4122648 A1).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.	
Regarding claim 1, Dubbel discloses a pneumatic motor vehicle tire rotatable about a center axis, see Fig. 1 below and [0008].
[AltContent: arrow][AltContent: textbox (Layer of tread rubber between colored regions )][AltContent: arrow]
[AltContent: arrow][AltContent: ][AltContent: textbox (Center axis of tire)][AltContent: arrow][AltContent: textbox (Pneumatic valve )][AltContent: arrow][AltContent: textbox (Whole of the layer 17 is embedded within tread rubber )]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tire is configured to have a rubber layer 11 – (construed as a surface); the rubber layer includes a same colored thickening layer 12 – (construed as a ground colored region including a surface of rubber); the outside of which forms the same colored running surface layer 13 having disposed thereon a layers of material 16-18 different in color than the rubber layers 11-13 – (construed as an image recognition belt region including a colored region provided in a circumferential direction around the center axis), see Fig. 1, [0014] and [0018]. The layers of material 16-18 include a layer 18 – (construed as a first information identification belt region) that is provided on the surface of the running portion13 of the thickening layer 12 at an initial period of wear of the running portion 13; and layers 16-17 – (which are construed as a second information identification belt region) that is embedded in the thickening layer 12 – (layers 18 and 16-17 corresponds to the colored region includes a first information identification belt region provided on a surface of a tread portion of the tire during an initial period of wear of a tread rubber of the tread portion and a second information identification belt region embedded in the tread rubber of the tread portion respectively).
The tire is further configured as annotated above to have a layer of thickening layer 12 be disposed between layer 18 and layers 16-17 – (corresponds to the tread rubber is provided between the first information identification belt region and the second information identification belt region 
The tire is further configured, with guidance provided by the figure above: to have layer 18 be consumed after an initial period of wear, and layer 17 be disposed beneath the surface of the running portion 13 when layer 18 is present and whereby layer 17 is exposed after layer 18 is no longer available – (corresponds to the first information identification belt region disappears after the initial period of wear of the tread rubber, and the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present, and the second information identification belt region is exposed after the first information identification belt region disappears by wear of the tread portion).
Regarding claim 2, Dubbel further discloses a plurality of main grooves 15 provided in the circumferential direction of the tire; wherein the layer 17 includes an inner surface of the grooves – (corresponds to colored region of the image recognition belt region includes an inner surface of the main groove).
Regarding claim 14, Dubbel further discloses a depicted in the figure above, the layer 18 is provided in at the running portion 13 in the shoulder 
Regarding claim 18, Dubbel discloses as best depicted in the figure above, layer 18 is formed on the surface of the running portion 13 and is colored and formed of rubber, figure above, [0004], [0006] – (corresponds to colored rubber containing a color; wherein the colored region includes a surface of the colored rubber).
Regarding claims 21-22, as previously discussed in the rejection of claim 1, Dubbel discloses the layer 17 indicates a level thickening layer 12 wear – (corresponds to an information identified by the second information includes wear data indicating an amount of wear of the tread portion). And further it is considered, the claims fails to require a second information identification belt region different from the prior art. Additionally, Dubbel does not limit the mounting position of the pneumatic tire. Therefore, it is considered the pneumatic tire is mountable on a vehicle at all positions. Moreover, the limitation of “the colored region is disposed to be recognized by a camera mounted on a following vehicle”, relates to intended use and fails to require a different pneumatic tire than the prior art.
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubbel.
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.	
Regarding claim 26, Dubbel discloses a pneumatic motor vehicle tire rotatable about a center axis, see Fig. 1 below and [0008].

[AltContent: arrow][AltContent: ][AltContent: textbox (Center axis of tire)][AltContent: arrow][AltContent: textbox (Pneumatic valve )]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The tire is configured to have a rubber layer 11 – (construed as a surface); the rubber layer includes a same colored thickening layer 12 – (construed as a ground colored region including a surface of rubber); the outside of which forms the same colored running surface layer 13 having disposed thereon a layers of material 16-18 different in color than the rubber 
The tire is further configured, with guidance provided by the figure above: to have layer 18 be consumed after an initial period of wear, and layer 17 be disposed beneath the surface of the running portion 13 when layer 18 is present and whereby layer 17 is exposed after layer 18 is no longer available – (corresponds to the first information identification belt region disappears after the initial period of wear of the tread rubber, and the second information identification belt region is embedded beneath the surface of the tread portion when the first information identification belt region is present, and the second information identification belt region is 
As to “the first information identification belt region and the second information identification belt region indicate a different amount of wear of the tread rubber from each other”: This is an inherent feature for the structure Dubbel presents. Particularly, layer 18 – (construed as the first information identification belt region) relates information of the wear state of the tire when new and radially inwards disposed layers 17 – (construed as the second information identification belt region) relates information of the wear state of the tire when near time to retread or replace the tire; as such the layers indicate different levels of tread wear.
As to “the first information identification belt region and the second information identification belt region provide information about the amount of wear of the tread rubber to a camera of a following vehicle”: This relates to intended use of the claimed structure and fails to require a different pneumatic tire than that presented by Dubbel which meets the claimed pneumatic tire.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), as applied to claim 2 above, and further in view of Cortes (US 2002/0092591 – of record).
Regarding claim 3, Dubbel does not explicitly disclose its profile grooves are configured to have a groove wall surfaces of not less than 30° and not greater than 120°. Cortes discloses providing a circumferential groove in a tire tread such that each sidewall 26, 27 is inclined at an angle greater than 0° and less than 45° with respect to the radial direction (greater than 90° and less than 135° with respect to the outer surface of the tread) to prevent debris (e.g. mud, snow, small rocks) from being trapped in the grooves.  Hence, Cortes teaches an angle formed by the sidewalls of the groove being greater than 0° and less than 90°, which overlaps the claimed range of 30° to 120°.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the profile grooves of Dubbel to have groove wall angles of between 30° - 120°, as taught by Cortez to provide the tire with a means for preventing debris from getting trapped within the grooves. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), as applied to claim 1 above, and further in view of French (US 3,578,055 – of record).
Regarding claim 4, Dubbel does not explicitly disclose a dimension of the colored region in the direction parallel to the center axis is 10 mm or greater.
French discloses a pneumatic tire having a tread portion that is suitable for warning a tire user when the tire tread has been worn to an extent that it may be unsafe in use, see Col 1 lines 10-14. The tread is configured such that tread markers – (construed as a colored region in the direction parallel to the center axis) should be clearly seen at a distance of about 3 feet from the tire and suggests the tread marker should be sized from 1.5 mm2 to about 30 mm2, see Col 5 lines 3-15.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers 17-18 of Dubbel to have a dimension of the colored region in the direction parallel to the center axis is 10 mm or greater, as taught by French to provide the tire with a means for clearly ascertaining the wear extent of the tire. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 13, Dubbel does not explicitly disclose the reflectance of the colored region with respect to visible light is greater than reflectance of the ground colored region. 
French discloses the tread markers are brightly colored rubber, see Col 3 lines 4-5 – (corresponds to reflectance of the colored region with respect to visible light is greater than reflectance of the ground colored region); and since the ground colored region is the tread rubber which French discloses is typically black and having the brightly colored tread marker would necessarily reflect with respect to visible light greater than the black tread rubber which surrounds it. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers 17-18 of Dubbel to have a reflectance of the colored region with respect to visible light be greater than reflectance of the ground colored region, as taught by French to provide the tire with a means for clearly ascertaining the wear extent of the tire.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), as applied to claim 1 above, and further in view of Peterson (US 6,499,422 – of record).
Regarding claims 5-6, Dubbel does not explicitly disclose the layers 17-18 are speed measurement regions that are provided intermittently in the circumferential direction of the tire; wherein dimensions in the 
Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction so that the speed of the tire can be indicated visually – (corresponds to  colored region of the image recognition belt region is a speed measurement belt region including a plurality of colored regions provided intermittently in the circumferential direction around the center axis); wherein the different color regions can have the same length or different lengths – (corresponds to dimensions in the circumferential direction of the plurality of colored regions of the speed measurement belt region differ from each other), see Fig. 3 and Col 1 lines 31-50.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored layers 17-18 of Dubbel to be provided intermittently in the circumferential direction of the tire, wherein the layers 17-18 have dimensions which differ from each other as taught by Peterson to provide the tire with a means for accessing the speed of a vehicle during motion as disclosed by Peterson.
Claims 7-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), in view of Peterson (US 6,499,422 – of record), as applied to claim 5 above, and further in view of Awaya et al. (US 4,226,274 – of record), in view of Sakamoto et al. (JP 11-59125).
Regarding claim 7, Dubbel does not explicitly disclose the layers 17-18 further provide an information identification belt region providing identifying information identifying a configuration of the pneumatic tire or of a vehicle associated with the pneumatic tire. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer of the pattern.
Awaya discloses providing wear indicators (colored regions intermittently in the circumferential direction in the black tread, see FIG. 5 or FIG. 6; wherein the circumferentially spaced apart colored wear indicators (each having a color such as white) in the black tread inherently can indicate speed since (1) at a slow speed, alternating white regions and black regions can be observed and (2) at a higher speed, a different color region (e.g. gray color region) can be observed. The limitation “identifying a configuration of the pneumatic tire or of a vehicle associated with the pneumatic tire” relates to intended use and fails to require structure different from the aforementioned regions of the prior art. 
Sakamoto discloses a pneumatic tire having a tire identification line capable of specifying tire information, see [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored layers 17-18 of Dubbel in the claimed manner as taught by Awaya and Sakamoto to provide the tire with a means for accessing the speed of a vehicle during motion as disclosed by Awaya and specifying specifics of the tire as taught by Sakamoto.
Regarding claim 9, as depicted below: 

[AltContent: textbox (Tread)][AltContent: arrow][AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 Modified Dubbel discloses its rubber layer 11 includes a sidewall and thickening layer 12 – (construed as a ground colored region comprising a 
Regarding claims 8, 11-12, the claims fail to require structure / color and/or arrangement of color / structure not disclosed by modified Dubbel. Further regarding claim 8, "one-dimensional bar code" reads on alternating regions of colored indicators and black tread regions as in modified Dubbel (see Awaya’s FIG. 5 and Sakamoto’s figures 2c, 3b and [0023]). Further regarding claims 11 and 12, modified Dubbel’s tread displays alternating different colors (white and black) in the circumferential direction and the particular intelligence conveyed by the information of these colors is given no patentable weight.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), as applied to claim 1 above, and further in view of at least one of Petrasek et al. (US 3,946, 782 – of record), and/or Sasaki (JP 08-318715 – of record).
Regarding claims 15-17, Dubbel does not explicitly disclose the layers 17-18 are coated fluorescent or retroreflective materials. However, it is known in the art to provide the treads with such color schemes which provide an advantage of increased visibility.
Petrasek discloses the use of a tread pattern having a reflex-reflective type material are advantageous for providing an observer with an optical 
Sasaki disclose the use of a tread pattern having a fluorescent type material, whereby the tire becomes more noticeable due to the color and light emission by the coloring, providing a means for improving the safety of the vehicle by alerting drivers of possible rear-end collisions, see [0028].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored layers of modified Dubbel to have a fluorescent color as taught by Sasaki or retroreflective color as taught by Petrasek to provide the tire with a means for increased visibility and or speed determination as disclosed by Sasaki and/or Petrasek.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), as applied to claim 1 above, and further in view of Young (US 2003/0231507 – of record) or Nozawa (JP 2004-216921 – of record).
Regarding claims 19-20, modified Dubbel does not limit the position of its motor vehicle tire.
Young discloses providing a passenger vehicle having tires mounted on four wheels such that a lighting device illuminates a tire mounted on a rearmost wheel, see FIG. 1, to increase visibility and safety.
Nozawa discloses providing a passenger vehicle having tires mounted on four wheels such that a lighting device illuminates a tire mounted on a rearmost wheel, see FIGS. 1-2, to light the road surface and tire to enable a person to get on/off the vehicle safely, see Abstract.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rear mounted pneumatic tires of modified Dubbel have a lighting device configured to illuminate the pneumatic tire mounted on the rearmost wheel as taught by Young or Nozawa to provide the tire with a means to light the road surface and tire to enable a person to get on/off the vehicle safely and to increase visibility and safety as disclosed by Nozawa and Young respectively.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), in view of Peterson (US 6,499,422 – of record).
Regarding claim 23, Dubbel discloses a pneumatic motor vehicle tire rotatable about a center axis, see Fig. 1 below and [0008].

    PNG
    media_image2.png
    474
    591
    media_image2.png
    Greyscale

The tire is configured to have a rubber layer 11 – (construed as a surface); the rubber layer includes a same colored thickening layer 12 – (construed as a ground colored region including a surface of rubber); the outside of which forms the same colored running surface layer 13 having disposed thereon a layers of material 16-18 different in color than the rubber layers 11-13 – (construed as an image recognition belt region including a colored region provided in a circumferential direction around the center axis), see Fig. 1, [0014] and [0018]. 
Dubbel does not explicitly disclose the layers of material 16-18 are speed measurement regions that are provided intermittently in the 
Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction of the tire, so that the speed of the tire can be indicated visually – (corresponds to colored region of the image recognition belt region is a speed measurement belt region including a plurality of colored regions provided intermittently in the circumferential direction around the center axis); wherein the different color regions can have the same length or different lengths – (corresponds to dimensions in the circumferential direction of the plurality of colored regions of the speed measurement belt region differ from each other), see Fig. 3 and Col 1 lines 31-50. 
Moreover, the limitation “dimensions in a parallel direction to the center axis of the plurality of colored regions of the speed measurement belt region are the same as each other”, are considered a mere change in a size of an element. This is recognized as being well within the skill level of an ordinary artisan; and thus is not significant to the function the structure 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of material 16-18 of Dubbel to be provided intermittently in the circumferential direction of the tire, wherein the colored layers of material are dimensioned in the claimed manner, as taught by Peterson to provide the tire with a means for accessing the speed of a vehicle during motion as disclosed by Peterson.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbel (DE 4122648 A1), in view of Peterson (US 6,499,422 – of record), in view of Sakamoto et al. (JP 11-59125).
Regarding claims 24, Dubbel discloses a pneumatic motor vehicle tire rotatable about a center axis, see Fig. 1 below and [0008].
The tire is configured to have a rubber layer 11 – (construed as a surface); the rubber layer includes a same colored thickening layer 12 – (construed as a ground colored region including a surface of rubber); the outside of which forms the same colored running surface layer 13 having disposed thereon a layers of material 16-18 different in color than the rubber layers 11-13 – (construed as an image recognition belt region including a 
Dubbel does not explicitly disclose the layers of material 16-18: are speed measurement regions that are provided intermittently in the circumferential direction of the tire around the center axis for calculating rotational speed of the pneumatic tire; are an information identification belt region including the plurality of colored regions provided intermittently in the circumferential direction around the center axis for acquiring an information of a circumferential length of the pneumatic tire; or the travel speed of the leading vehicle can be calculated on the basis of the rotation speed and the circumferential length by an image recognition. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer. However, it is known in the art to provide tires with periodic patterns of colors to reveal information to the viewer.
Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction of the tire, so that the speed of the tire can be indicated visually – (corresponds to colored region of the image recognition belt region is a speed measurement belt region including a plurality of colored regions provided intermittently in the circumferential direction around the center axis), see Fig. 3 and Col 1 lines 31-50. 
Sakamoto discloses a pneumatic tire having a tire identification line capable of specifying tire information. The tire is configured to have the tire identification line consist of one or more colored color lines extending in the tire circumferential direction in order to specify desired tire information, such as a size of the tread rubber, see [0002] – (corresponds to an information identification belt region including the plurality of colored regions provided intermittently in the circumferential direction around the center axis for acquiring an information of a circumferential length of the pneumatic tire).
Updating layer 17 of the tire of Dubbel according to the teachings of Sakamoto advantageously provides the tire with a means for conveying tire information to the end user.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of material 16-18 of Dubbel to be provided intermittently in the circumferential direction of the tire, wherein the colored layers of material are dimensioned in the claimed manner, as taught by Peterson and Sakamoto to provide the tire with a means for accessing the speed of a vehicle during motion as disclosed by Peterson and specifying tire information as taught by Sakamoto.
Moreover, the limitations “for calculating a rotation speed of the pneumatic tire”; “for acquiring an information of a circumferential length of the pneumatic tire”; and “the travel speed of the leading vehicle can be 

    PNG
    media_image2.png
    474
    591
    media_image2.png
    Greyscale

Regarding claim 25, Dubbel discloses the colored layer 18 is suitable for use in the shoulder portion of the tire, see the figure above; and as previously discussed, Peterson discloses providing a tread of a tire such that the tread comprises alternating different color regions in the circumferential direction so that the speed of the tire can be indicated visually; and Sakamoto 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the colored layer 18 which is suitable for deposition on the shoulders of the pneumatic tire of Dubbel such that one shoulder portion provides a colored layer as a speed measurement region as reasonably suggested by Peterson and the other shoulder portion provides a colored layer as an information region as reasonably suggested by Sakamoto to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claims 1, 13-14, 18 and the 35 U.S.C. 103 rejection of claims 1-2, 4, 21-22 have been considered but are moot because the arguments do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, with respect to the 35 U.S.C. 103 rejection of claims 23-25 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dubbel, Peterson and Sakamoto. Also with regards to Peterson
Applicant’s Argument #1 concerning claim 23
Applicant argues on Pg. 13-14 that: Peterson does not disclose or suggest that the size or shape of the colored areas in a same region can differ. The different regions of Peterson differ in the tire axial direction. Accordingly, Peterson does not disclose colored regions in the circumferential direction having dimensions which differ from each other as required by the claim and the rejection is in error. Further, the rejection does not establish that the effects sought by Peterson could be obtained when the dimensions of a region differ in the circumferential direction.
Examiner’s Response #1
Examiner respectfully disagrees. Peterson discloses alternating different color regions in the circumferential direction of the tire, so that the speed of the tire can be indicated visually. And from Fig. 2 it readily seen that:

[AltContent: textbox (Circumferential Direction)][AltContent: arrow]
    PNG
    media_image3.png
    198
    696
    media_image3.png
    Greyscale


Circumferentially extending regions A, B, C and D are configured to have different sized colored portions than the other regions; which 
The rejection is maintained
Applicant’s Argument #2 concerning claims 24-25
Applicant Argues on Pg. 14-15 that: The colors of Peterson do not enable acquiring information of a circumferential length of the pneumatic tire as required by the claim.
Examiner’s Response #2
Examiner respectfully disagrees. Peterson is not used to describe “an information identification belt region including the plurality of colored regions provided intermittently in the circumferential direction around the center axis for acquiring an information of a circumferential length of the pneumatic tire”. This limitation is discussed with respect to prior art Sakamoto. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained.
Applicant’s Argument #3 concerning 35 U.S.C. 112(b)
Applicant Argues on Pg. 8 that: Applicant does not understand or accept the basis of the rejection. The word "embedded" has not been used contrary to its ordinary meaning. The definition that the Office Action says is used for "embedded" in claim 1 is not found in claim 1 and the limitations of claim 1 do not preclude the definition the Office Action says should be used for "embedded".
Examiner’s Response #3
The rejection is withdrawn.
Applicant’s Argument #4 concerning 35 U.S.C. 112(a)
Applicant Argues on Pg. 9 that: The Office Action has cited absolutely no support for this personal interpretation by the Examiner of the word "embedded." In contrast, Applicant has provided several definitions above, none of which require all surfaces of an object to be covered in order to be embedded. It seems the Examiner is improperly attempting to be a lexicographer for the present application, redefining the ordinary meaning of the word "embedded" and then asserting that the present ordinary use of the word does not comply with this special redefinition. 
Examiner’s Response #4
Examiner respectfully disagrees. According to the supplied definitions: Webster's Encyclopedic Unabridged Dictionary of the English Language, "embed" means "to fix into a surrounding mass"; and Oxford Languages, "embedded" is "fixed firmly and deeply in a surrounding mass". This supports the broadest reasonable interpretation of the term “embedded” considered by the examiner, which is to completely surround an article by a mass.  
Applicant further contends that: Applicant suspects the Examiner is misinterpreting what is illustrated in FIG. 19. FIG. 19 is illustrating a cutaway view where the tread rubber covering the second information identification belt region 32B has been cut away for illustration purposes. FIG. 19 is not illustrating a recess where the second information identification belt region 32B is visible on a new tire. If the second information identification belt region 32B were visible on a new tire, then this would contradict the description cited above where it is described that a camera on a following vehicle does not capture images of the second information identification belt region 32B during the initial wear stage-clearly images of the second information identification belt region 32B would be captured during the initial stage if tread rubber did not cover the second information identification belt region 32B during the initial stage. While not consistent with the actual ordinary definitions of embedded, Applicant believes the Office is interpreting the second information identification belt region 32B as being exposed even on a new tire and thus not embedded beneath the surface. However, as set forth above, this is inconsistent with the text in paragraphs [0210]-[0213] of the US publication of the present application.
Examiner’s Response #4
The specification is completely silent to the applicant’s insistence of FIG. 19 being a cutaway portion. Therefore, under the broadest 
The rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749